PER CURIAM.
The petition for writ of habeas corpus is denied. See Gilbert v. Singletary, 632 So.2d 1104, 1105 (Fla. 4th DCA 1994) (“Habeas corpus is a collateral remedy, and is no substitute for a direct appeal.”). If petitioner wishes to raise any argument in her direct appeal in case number 1D15-2095, she must file a pro se brief in that case. By order issuing in that case simultaneously with this opinion, petitioner is given an extension of time to do so. To the extent the petition raises claims unrelated to petitioner’s direct appeal, this disposition is without prejudice to petitioner raising these claims in the circuit court.
WOLF, LEWIS, and KELSEY, JJ., concur.